In a third-party action for a judgment declaring that the appellant has a duty to defend and indemnify the respondents in connection with the main action to recover damages for professional malpractice, St. Paul Fire and Marine Insurance Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (O’Shaughnessy, J.), dated December 3, 1992, as denied its cross motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the existence of triable issues of fact precludes the granting of summary judgment (see, CPLR 3212 [b]). O’Brien, J. P., Santucci, Altman and Krausman, JJ., concur.